Case: 21-1179    Document: 48    Page: 1   Filed: 05/19/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     GOOGLE LLC,
                       Appellant

                            v.

                IPA TECHNOLOGIES INC.,
                          Appellee
                   ______________________

            2021-1179, 2021-1180, 2021-1185
                ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2019-
 00728, IPR2019-00730, IPR2019-00731.
                  ______________________

                  Decided: May 19, 2022
                  ______________________

     NAVEEN MODI, Paul Hastings LLP, Washington, DC,
 argued for appellant. Also represented by ARVIND JAIRAM,
 STEPHEN BLAKE KINNAIRD, JOSEPH PALYS, DANIEL
 ZEILBERGER; MICHAEL C. HENDERSHOT, Jones Day, Palo
 Alto, CA.

     STEVEN WAYNE HARTSELL, Skiermont Derby LLP, Dal-
 las, TX, argued for appellee. Also represented by JAIME
 OLIN, PAUL SKIERMONT, SARAH ELIZABETH SPIRES; MIEKE
 K. MALMBERG, Los Angeles, CA.
                  ______________________
Case: 21-1179     Document: 48      Page: 2    Filed: 05/19/2022




 2                        GOOGLE LLC   v. IPA TECHNOLOGIES INC.



     Before DYK, SCHALL, and TARANTO, Circuit Judges.
 Dyk, Circuit Judge.
     Google LLC (“Google”) appeals three inter partes re-
 view (“IPR”) decisions of the Patent Trial and Appeal Board
 (“Board”) concluding that Google had not shown the chal-
 lenged claims in U.S. Patent Nos. 6,851,115 (“the ’115 pa-
 tent”) and 7,069,560 (“the ’560 patent”) to be unpatentable.
 Because the Board failed to resolve fundamental testimo-
 nial conflicts in concluding that the relied-upon reference
 was not prior art, we vacate the decisions and remand for
 further proceedings consistent with this opinion.
                         BACKGROUND
     The ’115 and ’560 patents relate to a “software-based
 architecture . . . for supporting cooperative task completion
 by flexible, dynamic configurations of autonomous elec-
 tronic agents.” J.A. 95; see also J.A. 131. In particular, the
 patents disclose that “[c]ommunications and cooperation
 between agents are brokered by one or more facilitators”
 and that “[t]he facilitators employ strategic reasoning for
 generating a goal satisfaction plan to fulfill arbitrarily com-
 plex goals by users and service requesting agents.” J.A. 95.
 Both patents list David L. Martin and Adam J. Cheyer as
 inventors. Claim 22 of the ’560 patent, which is representa-
 tive for purposes of the discussion in this opinion, requires,
 among other things, a “facilitator agent” that performs var-
 ious functions. ’560 patent, col. 31, l. 61–col. 32, l. 16.
     The patent applications resulting in the ’115 and
 ’560 patents were filed on January 5, 1999, and March 17,
 1999 respectively. The underlying technology, known as
 the Open Agent Architecture (“OAA”), was conceived at
 SRI International (“SRI”) in the 1990s. Martin, Cheyer,
 (both SRI employees) and a third SRI employee, Dr. Doug-
 las B. Moran, had earlier co-authored an academic paper
 entitled “Building Distributed Software Systems with the
 Open Agent Architecture” (“the Martin reference”) that
Case: 21-1179     Document: 48     Page: 3    Filed: 05/19/2022




 GOOGLE LLC   v. IPA TECHNOLOGIES INC.                      3



 was published in the Proceedings of the Third Interna-
 tional Conference on the Practical Application of Intelli-
 gent Agents and Multi-Agent Technology, which took place
 March 23–25, 1998. The Martin reference describes the
 OAA project developed at SRI and, significantly for present
 purposes, at least some of the technology embodied in the
 claims of the ’115 and ’560 patents.
     During the prosecution of the ’115 patent, various
 claims were rejected based on the Martin reference, which
 the examiner identified as being prior art. In response, SRI
 contested the prior art status of the reference by submit-
 ting inventor declarations by Martin and Cheyer under 37
 C.F.R. § 1.132, asserting that Dr. Moran was “not a co-in-
 ventor of the subject matter described in the subject matter
 disclosed and claimed in the instant application[s].”
 J.A. 11172–75. If Dr. Moran was not a co-inventor of the
 Martin reference, the Martin reference was not prior art
 because it was made by the same inventive entity as the
 ’115 and ’560 patents and not “by others.” 35 U.S.C.
 § 102(a) (pre-AIA). 1 After receiving the declarations, the
 examiner withdrew the rejections based on the Martin ref-
 erence and continued examining the applications. The pa-
 tents were granted and ultimately assigned to appellee IPA
 Technologies, Inc. (“IPA”).
      In February 2019, Google petitioned the Board for inter
 partes review of various claims of the ’115 and ’560 patents,
 relying primarily on the Martin reference to argue that the
 claims would have been obvious. Google contended that
 the Martin reference was prior art as work “by others” be-
 cause it described the work of an inventive entity (Martin,
 Cheyer and Dr. Moran) different from the inventive entity
 of the challenged patents (Martin and Cheyer). The Board


     1   Because the patents at issue were filed before
 March 16, 2013, pre-AIA provisions apply. 35 U.S.C. § 100
 (note).
Case: 21-1179    Document: 48      Page: 4    Filed: 05/19/2022




 4                       GOOGLE LLC   v. IPA TECHNOLOGIES INC.



 instituted review but concluded after the trial proceedings
 that Google “ha[d] not provided sufficient support to ex-
 plain how Dr. Moran’s contribution [wa]s sufficient to es-
 tablish he [wa]s an inventive entity with respect to the
 Martin reference by a preponderance of the evidence” and
 that Google thus failed to “establish[] that Martin was
 prior art under § 102(a) to the ’560 Patent.” J.A. 26. 2 Be-
 cause each of Google’s grounds in its petition relied on the
 Martin reference, the Board concluded that Google did not
 establish that any of the challenged claims was unpatent-
 able. Google appeals. We have jurisdiction under 28
 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
                               I
     We review the Board’s legal determination de novo and
 any underlying factual findings for substantial evidence.
 Duncan Parking Techs., Inc. v. IPS Grp., Inc., 914 F.3d
 1347, 1357 (Fed. Cir. 2019). “[W]hether a reference is a
 work of others for the purposes of § 102(a) is, like that of
 inventorship, a question of law based on underlying facts.”
 Allergan, Inc. v. Apotex Inc., 754 F.3d 952, 969 (Fed. Cir.
 2014) (citing Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d
 1456, 1460 (Fed. Cir. 1998)).
     Joint inventors need “not physically work together or
 at the same time, . . . make the same type or amount of con-
 tribution, or . . . make a contribution to the subject matter
 of every claim of the patent.” 35 U.S.C. § 116(a). A joint
 inventor must simply:



     2   Because Google’s arguments regarding the prior
 art status of the Martin reference were the same across the
 three IPR proceedings and that is the sole issue on appeal,
 unless otherwise noted, we cite only the materials corre-
 sponding to IPR2019-728 challenging the ’560 patent.
Case: 21-1179     Document: 48     Page: 5   Filed: 05/19/2022




 GOOGLE LLC   v. IPA TECHNOLOGIES INC.                      5



    (1) contribute in some significant manner to the
    conception or reduction to practice of the invention,
    (2) make a contribution to the claimed invention
    that is not insignificant in quality, when that con-
    tribution is measured against the dimension of the
    full invention, and (3) do more than merely explain
    to the real inventors well-known concepts and/or
    the current state of the art.
 In re VerHoef, 888 F.3d 1362, 1366 (Fed. Cir. 2018) (quoting
 Pannu v. Iolab Corp., 155 F.3d 1344, 1351 (Fed. Cir. 1998)).
 Accordingly, “to decide whether a reference patent is ‘by
 another’ . . . , the Board must”:
    (1) determine what portions of the reference patent
    were relied on as prior art to anticipate the claim
    limitations at issue, (2) evaluate the degree to
    which those portions were conceived ‘by another,’
    and (3) decide whether that other person’s contri-
    bution is significant enough, when measured
    against the full anticipating disclosure, to render
    him a joint inventor of the applied portions of the
    reference patent.
 Duncan Parking, 914 F.3d at 1358 (quoting pre-AIA
 35 U.S.C. § 102(e)).
     Google argues that the Board improperly imposed a
 burden on Google to prove that the Martin reference has a
 different inventive entity than the challenged patents. In
 response, IPA argues that the Board correctly placed the
 burden on Google to show what Dr. Moran contributed to
 the Martin reference.
     The term “burden of proof” has been used to describe
 two distinct concepts: the burden of persuasion and the
 burden of production. The burden of persuasion is “the ul-
 timate burden assigned to a party who must prove some-
 thing to a specified degree of certainty.” Tech. Licensing
 Corp. v. Videotek, Inc., 545 F.3d 1316, 1326 (Fed. Cir.
Case: 21-1179    Document: 48      Page: 6    Filed: 05/19/2022




 6                       GOOGLE LLC   v. IPA TECHNOLOGIES INC.



 2008). In an IPR, “the burden of persuasion is on the peti-
 tioner to prove ‘unpatentability by a preponderance of the
 evidence,’ and that burden never shifts to the patentee.”
 Dynamic Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d
 1375, 1378 (Fed. Cir. 2015) (quoting 35 U.S.C. § 316(e)). In
 contrast, the burden of production, or “going forward with
 evidence,” is a shifting one, “the allocation of which de-
 pends on where in the process of trial the issue arises.” Id.
 at 1379 (quoting Tech. Licensing, 545 F.3d at 1327). The
 burden of production may be met either by “producing ad-
 ditional evidence” or by “presenting persuasive argument
 based on new evidence or evidence already of record.” Tech.
 Licensing, 545 F.3d at 1327.
      With respect to the burden of production, the record
 contains evidence and arguments from Google and IPA in
 support of their respective positions on the prior art status
 of the Martin reference. Google, as the petitioner, had the
 ultimate burden of persuasion to prove unpatentability by
 a preponderance of the evidence and this burden never
 shifted. We see no error with the Board’s requiring that
 Google establish the Martin reference was prior art “by an-
 other” by showing that Dr. Moran made a significant
 enough contribution to the portions relied on to invalidate
 the challenged patents to qualify as a joint inventor of
 those portions. We next address whether Google satisfied
 its burden.
                              II
     Dr. Moran was the most senior computer scientist on
 the OAA team, worked on the OAA team for five years, au-
 thored five papers relating to OAA, and was named as a
 joint inventor on U.S. Patent No. 6,859,931 (“the ’931 pa-
 tent”), which is a continuation-in-part of the application
 that resulted in the ’115 patent. The ’931 patent claims
 appear to be directed at the same computer architecture as
 the ’115 and ’560 patents with an additional “bridge agent”
 capable of communicating with and incorporating other
Case: 21-1179     Document: 48      Page: 7    Filed: 05/19/2022




 GOOGLE LLC   v. IPA TECHNOLOGIES INC.                        7



 distributed component systems. E.g., ’931 patent, col. 33,
 l. 4–col. 34, l. 10. Although Dr. Moran did “little program-
 ming for OAA after 1995” due to a nerve injury, he claims
 that he “conducted code reviews and design sessions” on
 top of his primary responsibility for “presentations, demon-
 stration scenarios, funding proposals and research publica-
 tions.” J.A. 3665. According to Cheyer, Dr. Moran “helped
 solve specific problems, mostly at the application level” in
 the OAA project. J.A. 8790. The Board found that Dr. Mo-
 ran contributed “supporting foundational concepts” to the
 OAA project. J.A. 17. It is evident that Dr. Moran made
 general technical contributions to the OAA project. But
 that is not the relevant inquiry. To be a joint inventor of
 the Martin reference, as recognized in Duncan Parking, he
 must have made an inventive contribution to the portions
 of the reference relied on and relevant to establishing obvi-
 ousness. See 914 F.3d at 1358. 3
     Here, Google claims that the description in the Martin
 reference of using a facilitator is, in part, grounds for find-
 ing that the Martin reference rendered the claims obvious,
 and that Dr. Moran made an inventive contribution to the
 facilitator concept recited in the Martin reference. Specifi-
 cally, Dr. Moran claimed to “play[] a significant role regard-
 ing the distributed agent-based approach, and in particular
 using a facilitator, as described in the [Martin reference] at




     3   The portions of the reference being considered
 must be relied upon and relevant to establishing obvious-
 ness. Otherwise, a party challenging a patent could artifi-
 cially alter the inventive entity for comparison by citing
 extraneous portions of a multi-inventor prior art reference,
 thereby making it “by others” even if the portions of the
 reference necessary for establishing obviousness had the
 same inventive entity as the challenged patent.
Case: 21-1179     Document: 48      Page: 8    Filed: 05/19/2022




 8                        GOOGLE LLC   v. IPA TECHNOLOGIES INC.



 Section 4 and 4.1–4.5.” J.A. 3692. 4 Section 4.5 of the Mar-
 tin reference states:
     Facilitation plays a central role in OAA. At its core,
     our notion of facilitation is similar to that proposed
     by Genesereth [] and others. In short, a facilitator
     maintains a knowledge base that records the capa-
     bilities of a collection of agents, and uses that
     knowledge to assist requesters and providers of
     services in making contact. But our notion of facil-
     itation is also considerably stronger in three re-
     spects.
 J.A. 3954 (internal citation omitted). The reference then
 identifies three ways in which its facilitator differs from
 the prior art: “transparent delegation,” “handling of com-
 pound goals” via delegation, optimization, and interpreta-
 tion, and using “strategies and advice given by the
 requesting agent.” J.A. 3954–55. These concepts found



     4   Dr. Moran also claimed to “play[] a significant role
 in the approach of using recursion to decompose base goals
 into subgoals that were then dispatched to agents, e.g., as
 described in the [Martin reference] at Sections 2.5 and 4.1–
 4.2.” J.A. 3692. For our purposes, it is unnecessary to ad-
 dress this claim because a joint inventor need not contrib-
 ute to every aspect of a prior art reference, but rather need
 only make a “contribution [] significant enough, when
 measured against the full anticipating disclosure, to render
 him a joint inventor of the applied portions of the [prior art]
 reference.” Duncan Parking, 914 F.3d at 1358. If, on re-
 mand, joint inventorship is not found as to the relied-on
 portions of the Martin reference for the facilitator claim
 limitation, the Board may have to address the recursion
 portions of the reference, including Dr. Moran’s role in
 those portions and what bearing those portions have on the
 challenged patent claims.
Case: 21-1179     Document: 48     Page: 9    Filed: 05/19/2022




 GOOGLE LLC   v. IPA TECHNOLOGIES INC.                      9



 their way into the specification of the ’560 patent. See ’560
 patent, col. 19, ll. 14–62.
      When asked about Dr. Moran’s contributions to OAA,
 Cheyer acknowledged Dr. Moran’s assistance with tech-
 nical problems “at the application level” but stated that Dr.
 Moran did not “influenc[e] core OAA architecture or struc-
 ture.” J.A. 8790–91. Cheyer describes Dr. Moran’s state-
 ments about “having multiple facilitator architectures and
 a recursive structure” as a “mischaracterization of his role”
 because those concepts “clearly existed before he ever be-
 came involved with the project,” dating back to “the very
 first OAA paper.” J.A. 8819–22.
     Martin testified that he and Cheyer were responsible
 for the technical details in the Martin reference, and that
 Dr. Moran’s role on OAA was “administrative.” J.A. 8889.
 When presented with other articles relating to technical as-
 pects of OAA listing Dr. Moran as an author, Martin
 acknowledged that Dr. Moran “may have made contribu-
 tions to the technological development of either interfaces
 for use with OAA, agents used with OAA, or systems based
 on OAA” but with the caveat that these were topics that
 were “not necessarily part of OAA per se.” J.A. 8907.
      The testimony of Dr. Moran, if credited, might well es-
 tablish that he was a co-inventor of the particular portions
 of the Martin reference relied on by Google in, and relevant
 to, the challenge to particular claims. However, the Board
 did not complete the full Duncan analysis. Instead, it ap-
 pears to have concluded that Dr. Moran’s testimony was
 insufficiently corroborated, “agree[ing] with Patent Owner
 that Dr. Moran’s [claimed contributions to the Martin ref-
 erence were] . . . not supported by additional evidence at
 trial,” and that the “record lack[ed] sufficient supporting
 evidence to establish the contributions of Dr. Moran and
 Messrs. Cheyer and Martin, beyond the Rule 1.132 decla-
 rations.” J.A. 22–23.
Case: 21-1179    Document: 48      Page: 10    Filed: 05/19/2022




 10                      GOOGLE LLC   v. IPA TECHNOLOGIES INC.



      Both parties appear to agree that the Board held Dr.
 Moran’s testimony was insufficiently corroborated. Con-
 trary to the Board’s decision, the record reveals more than
 adequate corroboration of Dr. Moran’s testimony. While
 the majority of corroboration cases involve issued patents,
 our cases have also required corroboration of testimony
 that an individual is an inventor of a potentially invalidat-
 ing prior art reference that is not a patent. Allergan, 754
 F.3d at 969. While “corroborating an inventor’s testimony
 is a well-established principle in our case law” for purposes
 of determining inventorship, it is not the case that “an in-
 ventor must produce contemporaneous documentary evi-
 dence . . . to support his or her declaration” or that a “high
 degree of corroboration . . . is required across the board.”
 EmeraChem Holdings, LLC v. Volkswagen Grp. of Am.,
 Inc., 859 F.3d 1341, 1346–47 (Fed. Cir. 2017). Although co-
 authorship does not presumptively make a co-author a co-
 inventor, e.g., In re Katz, 687 F.2d 450, 455 (CCPA 1982);
 Allergan, 754 F.3d at 969, it is significant corroborating ev-
 idence that a co-author contributed to the invention. Here,
 Dr. Moran’s testimony as to his technical contributions was
 sufficiently corroborated by his being named as a co-author
 on the Martin reference, his role within the OAA project,
 Cheyer’s acknowledgement of Dr. Moran’s technical contri-
 butions to the OAA project, and Dr. Moran’s being named
 on the related ’931 patent.
     The issue in this case was not lack of corroboration for
 Dr. Moran’s testimony, but rather whether his testimony
 should ultimately be credited over Cheyer and Martin’s
 conflicting testimony during the IPR proceedings. 5 Instead
 of resolving the conflicts, the Board stated that it found



      5 The § 1.132 declarations by Martin and Cheyer,
 standing alone, were insufficiently focused on the Duncan
 question to raise a fact issue. See EmeraChem, 859 F.3d at
 1345–46.
Case: 21-1179     Document: 48       Page: 11   Filed: 05/19/2022




 GOOGLE LLC   v. IPA TECHNOLOGIES INC.                       11



 “the testimony of Dr. Moran, Mr. Martin, and Mr. Cheyer
 credible with respect to the facts cited herein.” J.A. 17
 n.10; see also IPA Br. at 37 (“The Board found all the wit-
 nesses credible . . . .”); id. at 66 (The Board found that “all
 the witnesses, including [Dr.] Moran, were ‘credible.’”).
 This was not a tenable position for the Board to take. The
 Board was required to resolve this highly relevant eviden-
 tiary conflict and make appropriate findings of fact.
                               III
      IPA argues that we can nonetheless affirm because it
 is inconsistent for Google to claim “that [Dr.] Moran alleg-
 edly contributed invalidating subject matter to the Martin
 [reference], yet is correctly excluded as a named inventor
 of the Patents-at-Issue” because “[i]f the Martin [reference]
 discloses the key limitations of the inventions claimed in
 the Patents-at-Issue and [Dr.] Moran, in fact, contributed
 to the inventive subject matter in the Martin [reference],
 then, by extension, [Dr.] Moran would have also contrib-
 uted inventive subject matter to the Patents-at-Issue.” IPA
 Br. at 46. Of course, if Dr. Moran were a joint inventor on
 both the Martin reference and the patents-at-issue, then
 the Martin reference would no longer be prior art “by an-
 other.” But the named inventors on the patents, Cheyer
 and Martin, are presumptively “the true and only inven-
 tors.” Ethicon, 135 F.3d at 1460. IPA cannot raise this
 argument as a defense without actually seeking correction
 of inventorship of the patents, which it has not. See Pannu,
 155 F.3d at 1350 (“[A] patent with improper inventorship
 does not avoid invalidation simply because it might be cor-
 rected under section 256. Rather, the patentee must claim
 entitlement to relief under the statute and the court must
 give the patentee an opportunity to correct the inventor-
 ship.”); Horizon Meds. LLC v. Alkem Labs. Ltd., 2021 WL
 5315424, at *3 (Fed. Cir. 2021) (effort to correct
Case: 21-1179    Document: 48    Page: 12     Filed: 05/19/2022




 12                     GOOGLE LLC   v. IPA TECHNOLOGIES INC.



 inventorship of issued patent to avoid pre-AIA 35 U.S.C.
 § 102(a) prior art). 6
                        CONCLUSION
     We vacate the Board’s decisions and remand for fur-
 ther proceedings consistent with this opinion.
                VACATED AND REMANDED
                           COSTS
 No costs.




      6  The Manual of Patent Examining Procedure
 (“MPEP”) similarly advises applicants that a pre-AIA
 35 U.S.C. § 102(a) rejection can be overcome “by adding the
 coauthors as inventors to the application” assuming the
 statutory requirements are met. MPEP § 2132.01(I) (9th
 ed. Rev. 10, June 2020).